Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The drawing and claim objections are withdrawn due to the amendments. The 112(b) rejections are withdrawn due to the claim amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seinfeld et al (USPGPN 20120324578).
Independent Claim 1, Seinfeld discloses a machine-readable storage media having machine- executable instructions that when executed, cause one or more processors of a device to perform a method (Figs. 1-11) comprising: displaying a menu identifying system parameters (¶’s [45, 53, 62, 63, 82, 83] describes a user interface, i.e. menu, where ¶[82] specifically mentions a user interface allowing the user to select one or more tasks/applications/loads/system parameters to turn off); receiving a user selection of one or more of the system parameters via the menu, wherein one or more of the system parameters are unselected via the menu (¶[82]); deciding to charge a battery of the device;
and based on the deciding to charge the battery, charging the battery while reducing a power consumption of the device, the reducing of the power consumption is responsive to the user selection such that the reducing of the power consumption impacts the one or more of the system parameters which are unselected and does not impact the one or more of the system parameters which are selected (¶[82]).
Dependent Claim 3, Seinfeld discloses processing the one or more of the system parameters which are unselected as a permission from the user to modify the one or more of the system parameters which are unselected during the charging of the battery (¶[82]). 
Claims 14, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutarwala et al (USPGPN 20130119942)
Independent Claim 14, Sutarwala discloses a mobile computing device (10 of Figs. 1 & 2) comprising an interface to charge a battery (inherently there as it describes the battery being charged, see ¶’s [14-16]) and a processor (22) to be powered by the battery (26), wherein the processor is to make a determination to charge the battery (100, Fig. 4; see further Fig. 5); based on the determination, check a calendar of the mobile computing device (110 of Fig. 4, ¶[34]; Fig. 5 steps 160/170 see further ¶’s [26-33]); and make a determination of whether the charging of the battery is to be fast charging or normal charging based on the checking of the calendar (¶[34]).
Dependent Claim 27, Sutarwala discloses the checking of the calendar indicates a scheduled meeting within a specified time for a user of the mobile computing device; and the charging of the battery is to be fast charging based on the indication of the scheduled meeting within the specified time (appointment/scheduled meeting described is based on calendar to determine whether to fast charge, ¶[34]).
Dependent Claim 29, Sutarwala discloses the processor is to: based on the determination to charge the battery, check a location of the mobile computing device, wherein the determination of whether the charging of the battery is to be fast charging or normal charging is based on the location of the mobile computing device (¶’s [27, 35] describes the location being used in step 170 to determine whether to fast or slow charge in steps 180 & 190).
Dependent Claim 30, Sutarwala discloses the checking of the calendar indicates a scheduled event for a user of the mobile computing device; and the determination of whether the charging of the battery is to be fast charging or normal charging is based on a duration until a time of the scheduled event (¶[34]). 
Claims 14, 26-30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al (USPGPN 20160359339)
Independent Claim 14, Hwang discloses a mobile computing device (Figs. 1, 6A, 6B) comprising an interface to charge (inherent to charging of battery) a battery (110) and a processor (140) to be powered by the battery, wherein the processor is to make a determination to charge the battery (Figs. 2, 3, 6A, 6B, esp. 306-310 of Fig. 3 & 206 and 208 of Fig. 2); based on the determination, check a calendar of the mobile computing device (flight itinerary and current time [which would include the date] are inherently calendar of device; ¶[25, 29, 68, 69, 72, 73, esp. 25, 69, 73]); and make a determination of whether the charging of the battery is to be fast charging or normal charging based on the checking of the calendar (¶[25]).
Dependent Claim 26, Hwang discloses the checking of the calendar indicates a scheduled departure from an airport within a specified time by a user of the mobile computing device; and the charging of the battery is to be fast charging based on the indication of the scheduled departure from the airport within the specified time (¶’s [23, 29, 72]).
Dependent Claim 27, Hwang discloses the checking of the calendar indicates a scheduled meeting within a specified time for a user of the mobile computing device; and the charging of the battery is to be fast charging based on the indication of the scheduled meeting within the specified time (¶’s [29, 53]).
Dependent Claim 28, Hwang discloses the checking of the calendar indicates a scheduled meeting for a user of the mobile computing device; and the determination of whether the charging of the battery is to be fast charging or normal charging is based on a duration of the scheduled meeting (¶’s [23, 25, 29, 68-72] describes the use of calendar/itinerary to determine when the user will be on an airplane, where the airplane involves the user meeting the flight staff on the way and during the flight, and their seat neighbor[s], where calendar entry and flight itinerary include the duration of the time which the user will be in the in-flight meeting, along with an approximate time that the user will board and will leave the airplane; examiner notes that the applicant’s disclosure only vaguely uses the word “meeting” to define this limitation, thus this interpretation is suitable under broadest reasonable interpretation).
Dependent Claim 29, Hwang discloses the processor is to: based on the determination to charge the battery, check a location of the mobile computing device, wherein the determination of whether the charging of the battery is to be fast charging or normal charging is based on the location of the mobile computing device (¶’s [23, 25-27, 29, 71-73, 76] all discuss the location being used in the determination).
Dependent Claim 30, Hwang discloses the checking of the calendar indicates a scheduled event for a user of the mobile computing device; and the determination of whether the charging of the battery is to be fast charging or normal charging is based on a duration until a time of the scheduled event (¶’s [23, 29, 72]).
Dependent Claim 32, Hwang discloses the location comprises an airport; the checking of the calendar indicates that a scheduled event for a user of the mobile computing device comprises a travel departure from the airport; and the determination of whether the charging of the battery is to be fast charging or normal charging is based on a duration until a time of the travel departure from the airport (¶’s [23, 29, 72]).
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al (USPGPN 20160359339), as evidenced by Owen et al (USPGPN 20200303938)
Independent Claim 20, Hwang discloses a mobile computing device (Figs. 1A, 6A, 6B) comprising a memory device to store instructions (132); and a processor (134) to execute the instructions to: make a determination to charge a battery of the mobile computing device (Figs. 2, 3, 6A, 6B, esp. 306-310 of Fig. 3 & 206 and 208 of Fig. 2); based on the determination, access information from at least one of a news application or a weather application running on the mobile computing device (temperature and environmental data is obtained by background applications, which is weather data as one person having ordinary skill in the art understands, see ¶[73]; furthermore, context information described in ¶’s [25, 27, 29, 67-74] being obtained by applications of the phone, where Owen provides evidence that context information can include information from a weather application and a travel/news application; further including ambient temperature in the environment of the battery ¶[53], which is a feature of the weather); and make a determination of whether the charging of the battery is to be fast charging or normal charging based on the information (¶’s [25, 27-29, 67-74] along with Figs. 2, 3, 6A, & 6B describes the contextual information, which includes applications finding the temperature and environmental information, i.e. news/weather, when the battery should be charged quickly or regularly).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seinfeld et al (USPGPN 20120324578) in view of Yun et al (USPGPN 20150123599).
Dependent Claim 2, Seinfeld is silent to the reducing the power consumption of the device during the charging of the battery is responsive to a determination that a charger of the device cannot support the device and a fast charge of the battery concurrently; and the charging of the battery comprises fast charging of the battery
Yun teaches the reducing the power consumption of the device during the charging of the battery is responsive to a determination that a charger of the device cannot support the device and a fast charge of the battery concurrently; and the charging of the battery comprises fast charging of the battery (¶’s [108, 137, 148, esp. 137, 148], Figs. 3-6 & 8-10, describes the reduction of loads due to the execution of rapid/fast charging). One of ordinary skill in the art understands rapid charging fulfills the request of Seinfeld to charge as quickly as possible ¶[82]
It would have been obvious to a person having ordinary skill in the art to modify Seinfeld with Yun to provide improved charging speed.
Dependent Claim 5, the combination of Seinfeld and Yun teaches the charging of the battery while reducing the power consumption of the device comprises disabling a peripheral sensor of the device (cited sections above of Yun) describes the operation environment/applications being put into sleep mode during fast charging, see further ¶’s [114-117]; operation environment including a peripheral sensor as described in ¶’s [11, 21, 79, 109, 111]; thus the forced sleep mode described by 508 of Fig. 5 would include the peripheral sensor described as an application of the operation environment, which is a reduction of power use)
Dependent Claim 6, Seinfeld is silent to requesting permission from the user to start fast charging of the battery, the requesting permission comprising displaying a pop-up notification on a display of the device asking the user whether to proceed with fast charging and indicating the fast charging may interrupt or slow other activities of the device.
Yun teaches requesting permission from the user to start fast charging of the battery, the requesting permission comprising displaying a pop-up notification on a display of the device asking the user whether to proceed with fast charging and indicating the fast charging may interrupt or slow other activities of the device (¶’s [108, 137, 148, esp. 137, 148], Figs. 3-6 & 8-10, describes the reduction of loads due to the execution of rapid/fast charging, pop-up see esp. Figs. 8-10). One of ordinary skill in the art understands rapid charging fulfills the request of Seinfeld to charge as quickly as possible ¶[82]. Furthermore, one having ordinary skill in the art understands that by giving the user information and the options to control things, it provides improved convenience and satisfaction for the user
It would have been obvious to a person having ordinary skill in the art to modify Seinfeld with Yun to provide improved charging speed, convenience, and satisfaction.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seinfeld et al (USPGPN 20120324578) in view of Small et al (USPGPN 20020070709)
Dependent Claim 8, Seinfeld is silent to performing normal charging of the battery if it is determined that the battery is not eligible for fast charging, wherein the fast charging is greater or equal to 0.5 C and the normal charging is less than 0.5 C.
Small teaches performing normal charging of the battery if it is determined that the battery is not eligible for fast charging, wherein the fast charging is greater or equal to 0.5 C and the normal charging is less than 0.5 C (¶[05] describes the capacity of the NiCad battery described in ¶[57] to be 50mAh to 700mAh while also stating that normal charging involves charging at four to ten times the current of the amperage rating; ¶[53] describes the trickle, i.e. normal, charge rate at 10mA and the fast/rapid charging rate at ~600mA; performing simple mathematics, if 50mAh is the capacity, then it would be 12C for the fast rate, while if 700mAh is the capacity, the it would be ~1C for the fast rate; for either instance of 50mAh-700mAh, the trickle/normal rate is below 0.5C; this function is described in ¶[57] to protect the battery from damage which can occur from charging a battery at a very low level with the full fast charging, which one having ordinary skill in the art understands, see further ¶[05]). One of ordinary skill in the art understands rapid/fast charging of Small fulfills the request of Seinfeld to charge as quickly as possible ¶[82].
It would have been obvious to a person having ordinary skill in the art to modify Seinfeld with Small to provide improved charging speed and safety.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Seinfeld et al (USPGPN 20120324578) in view of Glen (USPGPN 20110268425)
Dependent Claim 23, Seinfeld teaches reducing power consumption and/or killing background applications to make it easier to charge faster.
Seinfeld is silent to the one or more of the system parameters which are selected comprise video streaming; the one or more of the system parameters which are unselected comprise background applications; and the reducing of the power consumption is responsive to the user selection such that the reducing of the power consumption pauses or kills the background applications and does not interrupt the video streaming.
Glen teaches the one or more of the system parameters which are selected comprise video streaming; the one or more of the system parameters which are unselected comprise background applications; and the reducing of the power consumption is responsive to the user selection such that the reducing of the power consumption pauses or kills the background applications and does not interrupt the video streaming (¶[53], Figs. 2 & 6 describes turning off a background app [2nd video stream] to allow another to be played during the reduced power consumption mode; this mode is similar to the mode described by Seinfeld and Glen). One of ordinary skill in the art understands that allowing the desired video streaming to run while the less desired video streaming is closed would serve to improve the user convenience.
It would have been obvious to a person having ordinary skill in the art to modify Seinfeld with Glen to provide improved user convenience.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Seinfeld et al (USPGPN 20120324578) in view of Esquibel et al (USPN 10110046)
Dependent Claim 23, Seinfeld teaches reducing power consumption
Seinfeld is silent to the one or more of the system parameters which are unselected comprise a connection of Wi-Fi radio of the device to an access point; and the reducing of the power consumption is responsive to the user selection such that the reducing of the power consumption turns off the connection of the Wi-Fi radio of the device to the access point.
Esquibel teaches the one or more of the system parameters which are unselected comprise a connection of Wi-Fi radio of the device to an access point; and the reducing of the power consumption is responsive to the user selection such that the reducing of the power consumption turns off the connection of the Wi-Fi radio of the device to the access point (Col 7 L25-44 describes that airplane mode [i.e. turning off wireless access to access point] can be selected to turn on when fast charging to reduce power consumption). One of ordinary skill in the art understands rapid/fast charging fulfills the request of Seinfeld to charge as quickly as possible ¶[82]. One having ordinary skill in the understands that giving the user options improves user convenience and satisfaction.
It would have been obvious to a person having ordinary skill in the art to modify Seinfeld with Esquibel to provide improved charging speed, convenience, and satisfaction.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Seinfeld et al (USPGPN 20120324578) in view of Fadell (USPGPN 20080133956), as evidenced by Pollack et al (USPGPN 20110016063).
Dependent Claim 25, Seinfeld fails to explicitly teach each system parameter is represented by a corresponding radio button in the menu; and the user selection of the one or more of the system parameters comprises a user selection of one or more of the corresponding radio buttons of the menu.
Fadell teaches each system parameter is represented by a corresponding radio button in the menu; and the user selection of the one or more of the system parameters comprises a user selection of one or more of the corresponding radio buttons of the menu (¶[52], Fig. 6 demonstrates a menu with radio buttons allowing for user control of system parameters). Pollack provides evidence that radio buttons are basic and well known, i.e. simpler than other methods.
It would have been obvious to a person of ordinary skill in the art to modify Seinfeld with Fadell to provide improved simplicity.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (USPGPN 20160359339) in view of Hortop et al (USPGPN 20190039467)
Dependent Claim 31, Hwang fails to explicitly teach the location comprises a hotel; the checking of the calendar indicates that a scheduled event for a user of the mobile computing device comprises a check out from the hotel; and the determination of whether the charging of the battery is to be fast charging or normal charging is based on a duration until a time of the check out from the hotel.
Hortop teaches the location comprises a hotel; the checking of the calendar indicates that a scheduled event for a user of the mobile computing device comprises a check out from the hotel; and the determination of whether the charging of the battery is to be fast charging or normal charging is based on a duration until a time of the check out from the hotel (¶’s [39, 43] describes that for Fig. 4, the time to leave for work from a residence, ¶’s [21, 28], a fast charging is used based on the time period; now a residence can include a hotel, esp. if the user is on a work trip and/or lacks a permanent home due to certain personal reasons [divorce, newly moved, etc.], thus one having ordinary skill in the art understands that leaving to work from a residence, esp. on a work trip in which they are only there for a day or two, would involve checking out of a hotel, where the predetermined target time for the vehicle to be used [7AM in ¶[39]] would be the user’s itinerary). Hortop teaches that this method of 410 in Fig. 4 is advantageous as reduces the amount of time at the target SOC [improved battery life] and rapidly reaches it (¶[39])
It would have been obvious to a person having ordinary skill in the art to modify Hwang with Hortop to provide improved charging speed and battery lifetime.
Claims 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (USPGPN 20160359339) in view of Carlson et al (USPGPN 20160322835), as evidenced by Owen et al (USPGPN 20200303938)
Dependent Claim 22, Hwang is silent to the charging of the battery is to be fast charging in response to the information indicating a scheduled power outage.
Carlson teaches the charging of the battery is to be fast charging in response to the information indicating a scheduled power outage (¶’s [103, 106, 113, 117-119] describes the use of both fast and normal charging, ¶’s [103, 106] provides reasons for faster charging {¶’s [113, 117-119]} due to upcoming power outage, where the predicted power outage would be obvious to a person having ordinary skill in the art to be the described considerations for faster charging rates). Carlson, Hwang, and the present application are analogous as all three involve the usage of contextual information in determination of whether to fast or slow charge the batteries. One having ordinary skill in the art understands that charging a battery before a power outage would be convenient for the user, and improve the safety of the user, as it would provide the user with communication and ability to find news if the power is out, so they could e.g. call 911.
It would have been obvious to a person having ordinary skill in the art to modify Hwang with Carlson to provide improved user convenience and simplicity. 
Dependent Claim 33, Hwang is silent to the charging of the battery is to be fast charging in response to the information indicating an imminent natural event comprising at least one of an earthquake, a tornado, a flood or a thunderstorm.
Carlson teaches the charging of the battery is to be fast charging in response to the information indicating an imminent natural event comprising at least one of an earthquake, a tornado, a flood or a thunderstorm (¶’s [103, 106, 113, 117-119] describes the use of both fast and normal charging, ¶’s [103, 106] provides reasons for faster charging {¶’s [113, 117-119]} due to upcoming power outage and/or extreme weather event/earthquake, where the predicted power outage/natural disaster would be obvious to a person having ordinary skill in the art to be the described considerations for faster charging rates). Carlson, Hwang, and the present application are analogous as all three involve the usage of contextual information in determination of whether to fast or slow charge the batteries. One having ordinary skill in the art understands that charging a battery before a power outage/natural disaster would be convenient for the user, and improve the safety of the user, as it would provide the user with communication and ability to find news if the power is out, so they could e.g. call 911.
It would have been obvious to a person having ordinary skill in the art to modify Hwang with Carlson to provide improved user convenience and simplicity. 
Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (USPGPN 20160359339) in view of Bassham et al (USPGPN 20130175974)
Independent Claim 34, Hwang teaches a mobile computing device (Figs. 1, 6A, 6B), comprising: a memory device (132) to store instructions; and a processor (134) to execute the instructions to: display a menu identifying a plurality of options (Fig. 6a) for a user; decide to charge a battery of the device (Figs. 2, 3, 6A, 6B, esp. 306-310 of Fig. 3 & 206 and 208 of Fig. 2); and based on the deciding to charge the battery, make a determination of whether and how to charge the battery based upon context ¶’s [23, 25, 27, 29, 67-74]; perform fast charging of the mobile computing device in response to the determination indicating the context of the mobile computing device corresponds to the one or more of the types of context; and perform normal charging of the mobile computing device in response to the determination indicating the context of the mobile computing device does not correspond to the one or more of the types of contexts (as cited above, the context is used, which includes the location).
Hwang is silent to the user identifying a plurality of types of locations; receive a user selection of one or more of the types of locations among the plurality of types of locations; decide to charge a battery of the device; and based on the deciding to charge the battery, make a determination of whether a location of the mobile computing device corresponds to the one or more of the types of locations; perform fast charging of the mobile computing device in response to the determination indicating the location of the mobile computing device corresponds to the one or more of the types of locations; and perform normal charging of the mobile computing device in response to the determination indicating the location of the mobile computing device does not correspond to the one or more of the types of locations.
Bassham teaches the user identifying a plurality of types of locations; receive a user selection of one or more of the types of locations among the plurality of types of locations; decide to charge a battery of the device; and based on the deciding to charge the battery, make a determination of whether a location of the mobile computing device corresponds to the one or more of the types of locations; perform fast charging of the mobile computing device in response to the determination indicating the location of the mobile computing device corresponds to the one or more of the types of locations; and perform normal charging of the mobile computing device in response to the determination indicating the location of the mobile computing device does not correspond to the one or more of the types of locations (see ¶[33], abstract, and Figs. 2 & 3, which describes the user deciding on locations where fast charging is performed, and locations where slow charging is performed, where work and home locations are chosen; see further ¶’s [04, 05, 11, 30-33, 35-47, 50]). Hwang, Bassham, and the present application are analogous as they commonly involve the charging of device batteries due to the context [location] and user preferences for decision on charging, along with both normal and fast charging. One having ordinary skill in the art understands the ability to set preferences would improve both user convenience and satisfaction (satisfying that customization can be performed, convenient as user can set their desired settings and leave it, knowing that it will be kept).
It would have been obvious to a person having ordinary skill in the art to modify Hwang with Bassham to provide improved user convenience and satisfaction.
Dependent Claim 35, the combination of Hwang and Bassham teaches the one or more of the types of locations comprise an airport such that the fast charging is performed in response to the determination indicating the location of the mobile computing device comprises an airport (¶’s [23, 29, 72] of Hwang).
Dependent Claim 36, the combination of Hwang and Bassham teaches the one or more of the types of locations comprise at least one of a rail or cruise location such that the fast charging is performed in response to the determination indicating the location of the mobile computing device comprises at least one of a rail or cruise location (as cited above, Hwang teaches the location, including airport and work and work and meeting location, see ¶’s [29, 71], which the location, riding on a train is included in ¶[71], where the decision to perform fast/slow charge based on this context information).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al in view of Bassham, further in view of Fadell (USPGPN 20080133956), as evidenced by Pollack et al (USPGPN 20110016063).
Dependent Claim 37, the combination of Hwang and Bassham teaches the user selection of locations (as described above)
Hwang is silent to each type is represented by a corresponding radio button in the menu; and the user selection of the one or more of the types of locations comprises a user selection of one or more of the corresponding radio buttons of the menu.
Fadell teaches each type is represented by a corresponding radio button in the menu; and the user selection of the one or more of the types of locations comprises a user selection of one or more of the corresponding radio buttons of the menu (¶[52], Fig. 6 demonstrates a menu with radio buttons allowing for user control of system parameters). Pollack provides evidence that radio buttons are basic and well known, i.e. simpler than other methods.
It would have been obvious to a person of ordinary skill in the art to modify Hwang in view of Bassham with Fadell to provide improved simplicity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859